Case 2:20-cv-00078-JRG Document 53 Filed 10/15/20 Page 1 of 2 PageID #: 1168




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

CELLULAR COMMUNICATIONS                           §
EQUIPMENT LLC,                                    §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §   CIVIL ACTION NO. 2:20-CV-00078-JRG
                                                  §
HMD GLOBAL OY,                                    §
                                                  §
               Defendant.                         §

                                            ORDER

       Before the Court is Plaintiff Cellular Communications Equipment LLC’s (“Plaintiff” or

“CCE”) Opposed Motion for Expedited Venue Discovery and to Extend Time to Respond to

HMD’s Motion to Transfer Venue (the “Motion for Discovery”). (Dkt. No. 43). In the Motion for

Discovery, CCE asks the Court to order discovery related to Defendant HMG Global OY’s

(“Defendant” or “HMD”) Motion to Transfer Under 28 U.S.C. § 1404 to the Southern District of

Florida (the “Motion to Transfer”) (Dkt. No. 38), and to extend CCE’s time to respond to the same

until after the venue discovery is complete. CCE requests the following discovery:

           •   Depositions limited to twenty-five (25) total hours on the record.

           •   Eight (8) total interrogatories directed to HMD.

           •   Eight (8) total document requests directed to HMD.

           •   Eight (8) total document requests directed to non-party HMD America, secured
               through an appropriate subpoena.

       CCE requests sixty (60) days to complete the venue discovery, and that CCE be permitted

to respond to the Motion to Transfer within fourteen (14) days of the completion of venue
Case 2:20-cv-00078-JRG Document 53 Filed 10/15/20 Page 2 of 2 PageID #: 1169




discovery. CCE also requests that HMD and HMD America respond to the written discovery

requests within fourteen (14) days of service.

       Having considered the Motion for Discovery, the Court is of the opinion that it should be

and hereby is GRANTED. Accordingly, it is ORDERED that CCE may conduct venue discovery

as follows:

              •   Depositions limited to twenty-five (25) total hours on the record.

              •   Eight (8) total interrogatories directed to HMD.

              •   Eight (8) total document requests directed to HMD.

              •   Eight (8) total document requests directed to non-party HMD America, secured
                  through an appropriate subpoena.

HMD and HMD America shall respond to the written discovery requests within fourteen (14) days

of service. Said venue discovery shall be completed within sixty (60) days of the issuance of this

Order. Said discovery shall not count toward the discovery limits set forth in Paragraph 5 of the

Discovery Order (Dkt. No. 24).

       It is further ORDERED that CCE’s time to respond to the Motion to Transfer is extended

up to and including the fourteenth day following the completion of venue discovery.


       So Ordered this
       Oct 15, 2020
